Motion by appellant granted to the extent of permitting appellant to prosecute the appeal on the original papers and on a typewritten brief; otherwise denied. Appellant’s typewritten brief shall include a copy of the opinion, if any, rendered by the Special Term. Six copies of such brief shall be filed and one copy shall be served. Respondent may also serve and file the same number of copies of her brief in typewritten form. If so advised, appellant’s counsel on this motion may also act as counsel for appellant in the prosecution of the appeal. Beldoek, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.